Case: 11-50700       Document: 00512060794         Page: 1     Date Filed: 11/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 21, 2012
                                     No. 11-50700
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




STEVE BOWIE-MYLES,

                                                  Petitioner-Appellant,

versus

UNITED STATES OF AMERICA;
WARDEN, REEVES COUNTY DETENTION CENTER III;
BUREAU OF PRISONS; GEO GROUP,

                                                  Respondents-Appellees.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                 No. 4:11-CV-11




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50700     Document: 00512060794     Page: 2   Date Filed: 11/21/2012

                                  No. 11-50700

      Steve Bowie-Myles, federal prisoner # 41540-018, an alien against whom
the Bureau of Immigration and Customs Enforcement has issued a detainer sub-
jecting him to immediate removal from the United States upon release from cus-
tody, appeals the denial of his 28 U.S.C. § 2241 petition challenging the Bureau
of Prisons’s exclusion of him from rehabilitation programs and halfway houses.
The petition is foreclosed by Gallegos-Hernandez v. United States, 688 F.3d 190,
192-93 (5th Cir. 2012) (per curiam), cert. denied, 81 U.S.L.W. 3229 (U.S. Oct. 29,
2012).
      The judgment is AFFIRMED. Bowie-Myles’s motion to expedite the
appeal or for summary affirmance is DENIED.




                                        2